 In the Matter Of UNITED AUTOGRAPHIC REGISTERCo.andINTERNA-,TIONAL ASSOCIATION OF MACHINISTS.DISTRICT#8,A. F. OF L.Case No. 13-R-2397.-Decided Jubj,18, 1944Messrs. Andrew J. DallstreamandThomas E. Kiddoo,of Chicago,Ill., for f he Company.Messr& P. L. SiemillerandRussell R. Oddo,of Chicago, Ill., for theUnion.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Associationof Machinists, District #8, affiliated with the A. F. of L., herein calledtheUnion, alleging that a question affecting commerce had arisenconcerning the representation of employees of United AutographicRegister Co., Chicago, Illinois, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before'George S. Freudenthal, Trial Examiner.Said hearingwas held at Chicago, Illinois, on June 16, 1944.The Company and theUnion appeared, participated, and were afforded full opportunity tobe heard,, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.During the hearing the Companymoved that the petition be dismissed on the ground that it was deniedan opportunity to examine the evidence of representation, submittedby the Union.The motion is hereby denied.'The Trial Examiner'siulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to, file,briefs with the Board.Upon the entire record in the case, the Board makes the following,:1SeeMatter of Interstate Iron Corporation,38 N. L. R. B. 139.57 N. L.R. B., No. 80.418 UNITEDAUTOGRAPHICREGISTER CO.419'FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYUnited Autographic Register Co., an Illinois corporation, is, en-gaged in the manufacture and sale of continuous forms for use inofficemachines,' and the distribution and sale of automatic registermachines and adapter devices.The Company operates several plantsin the United States, including a plant located at Chicago, Illinois,'which is solely involved herein.During the year 1943, the Companypurchased raw materials for use at its Chicago plant exceeding $100,000in value, approximately 80 percent of which was shipped from pointsoutside the State of Illinois.During the same period, the value ofthe products finished at the Chicago plant exceeded $1,000,000, approx-imately 80 percent of which was shipped to points outside the Stateof Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act. ,II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, District #8, is, a labororganization affiliated with the American Federation of Labor,admitting to membership employees of the Company.111.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive bar-gaining representative of certain of its employees unless and untilthe Union is certified by the Board.A statement prepared by a Field Examiner, introduced into evidenceat the,hearing, indicates that the Union represents a substantial num-,ber of employees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union is seeking a unit comprised of all employees in themachine shop and register and device department of the Company'sChicago plant, excluding office, clerical, and supervisory employees.Although the Company is of the opinion that the employees of themachine shop and those engaged in the register. and device depart-2The Field Examiner's report shows that the Union submitted 12 applicationcards bear-ing names of persons whose names are listed on a recently dated pay roll of the company.'There are approximately 34 employees in the unit alleged by the Union to be appropriate. 420DECISIONS OF NATIONAL,LABOR RELATIONS BOARD,ment might constitute two separate units, it does not, however, takeany definite position with respect to whether or not a single unitcomprised.of employees in both the machine shop and register.anddevice department' would be appropriate.The Company is primarily engaged in the printing business. Itdistributes and sells machines and adapter devices for the purpose ofproviding a market for its printed products.Approximately 450employees of the Company are engaged in production and maintenancework, 34 of whom are in the machine shop and register and device, de-partment.As the result of a consent election held on March 21, 1944,the production and maintenance employees of the. press departmentare represented by two locals affiliated with the International PrintingPressmen & Assistants' Union of North America, A. F. of L.Noother group of the Company's employees is represented for the pur-poses of collective bargaining.It appears that the Union has limited,its attempts to organize the Company's employees to those employedin the machine shop and register and device department.The machine, shop and the register and device department are situ-ated adjacent to each other.and-each is under the supervision of its ownforenuin.The machine shop employees are engaged in the repair andmaintenance of plant machinery, exclusive of the press departmentmachinery,-' and, in addition, 'they make parts for adapter devices.The employees of the register and device department inspect and testnew machines and devices, and repair machines and devices which arereturned to the Company by various customers.They also assemblethe parts made by the machine shop for adapter devices.There is aninappreciable amount of interchange of employees between the depart-ments involved and other departments of the Company.While theCompany claims that its organization is divided into two divisionsand that the proposed unit cuts across divisional lines inasmuch asthe machine shop is in one division and the register and device depart-ment is in the other, its general manager testified to the effect that itsorganizational structure was established purely for accounting andsales purposes.Since it appears that the machine shop and registerand device department are functionally well-defined, that the em-ployees therein are engaged in operations which are not performedin the Company's other departments, that the skills required of themdiffer from those required of employees engaged elsewhere in thecompany's operations, and that the Union has confined its organiza-tional activities to them; we are of the opinion that the employees inthe two departments may function as a single bargaining unit. -3The record shows that the Company employs 4machinists,whom the Union does notseek to represent for jurisdictional reasons. UNITED AUTOGRAPHIC REGISTER CO.421We find, therefore, that all employees in the machine shop and regis-ter and device department of the Company's Chicago plant, excludingoffice and clerical employees, and all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations=Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United Auto-graphic Register Co., Chicago, Illinois, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by International Associa-tion of Machinists, District #8, A. F. of L., for the purposes ofcollective bargaining.'